Commission Question Time
The next item is Question Time (B6-0448/2006).
We will take the following questions to the Commission.
Part One
Subject: Workers from Romania and Bulgaria
The Commission's report on the Functioning of the Transitional Arrangements set out in the 2003 Accession Treaty shows that workers' mobility from the EU Member State entrants of 2004 to the EU15 has on the whole had a positive effect. Is the Commission therefore disappointed that Member States such as the UK and Ireland have decided to curb the rights of Romanians and Bulgarians to work within their respective countries once Romania and Bulgaria become full EU members on 1 January?
Does the Commission believe this will have any negative economic effects both within those Member States and across the EU as a whole or that it may push more people to work illegally? Does the Commission believe the unease expressed by some Member States about an 'influx' of migrant workers is a genuine concern, given that the UK, Ireland and Sweden (which did not apply restrictions after May 2004) experienced a drop in unemployment, a rise in employment and high economic growth?
As a matter of principle, the Commission is in favour of full application of the four freedoms, including the freedom of movement of workers in the European Union. One should remember that this freedom is one of the core principles of the Treaty of Rome.
However, the Accession Treaty with Bulgaria and Romania, like those of the previous enlargement, lays down transitional provisions on the right to free movement of workers. Essentially, these provisions leave it up to each current Member State to determine whether, during a transitional period, to grant Bulgarian and Romanian nationals access to their labour markets. This is thus a prerogative of each and every Member State.
The Commission plans to send a letter to all the Member States recalling their obligations under Community law and asking Member States to provide the details of any national measures that might be introduced for the first two years that follow the accession of Bulgaria and Romania.
At the same time, let me draw your attention to the Commission's report on the functioning of the transitional arrangements for the enlargement of 1 May 2004, and in particular to the finding that the arrival of workers from the accession Member States has had a beneficial effect and actually helped to reduce imbalances in national labour markets, without the newcomers largely taking the place of local jobseekers. This applies, of course, to those Member States that have facilitated the free movement of workers.
This report also found that there have been overall positive effects on the economies of the EU 15 Member States, with workers from the new Member States contributing to a better functioning of the labour markets, to sustained economic growth and to better public finances. It also found that restrictions on labour market access may increase the incidence of undeclared work.
The Commission believes that those findings are still valid and trusts that the Member States will consider them closely when deciding whether to introduce transitional measures applicable to Bulgaria and Romania.
We know that in the future there will be a shrinking workforce trying to support more pensioners. In the light of that scenario, which is not that far away - in fact, much of it is upon us now - do you think that the countries which boosted their workforce by being more liberal and allowing free movement and migration have stolen a march on the other countries that have been more restrictive?
Member of the Commission. Thank you for your question. It is perfectly possible that this might happen, but only time will tell, which is why we are constantly analysing developments in the labour markets in the EU and its Member States.
There are two basic scenarios, which may vary from one Member State to another. Namely, a given Member State may benefit from having the possibility of receiving workers from the new Member States, owing to its demographic profile and the challenges posed by an ageing population. At the same time, it may be that another Member State has labour market problems, and higher unemployment, and that the national government consequently decides that, given the circumstances, it would benefit from the transitional arrangements. That is why we have decided to leave this matter to the Member States to judge, and why we have given them the option of applying the transitional measures.
The original written question from the questioner focused on the relatively minor transitional restriction that Ireland and the United Kingdom have brought in regarding the two latest Member States alone. Do you agree, Commissioner, that it would be far more important to focus on the continued restrictions on all the new Member States that are still enforced even now by the majority of the old fifteen?
Member of the Commission. I have taken note of the decisions of the United Kingdom and Ireland. It is without doubt a prerogative of those countries, as for any other Member State. Prior to these decisions, I used the United Kingdom and Ireland as a benchmark when arguing the case for opening the labour markets of the other Member States to the candidate countries. I am proud of having in my previous capacity helped the Prime Minister of the Member State I know best to draft his speech on 1 May 2004 when he declared that Member State - Finland - was likely to remove the restrictions on free movement of workers from the new Member States. That particular Member State maintains the same liberal practice for Bulgaria and Romania.
The point is that on the basis of very reliable studies there are overall positive effects, but at the same time we want to leave it to the Member States - and we have to leave it to the Member States because that is the decision of the Council of the European Union, which is the highest decision-making body in cases of this kind in the Union.
I would just like to respond to Mr Corbett. The interesting thing is that when you go to a restaurant or pub in the UK nowadays, the service you get is not in the Queen's English. We Finns would find it very exciting to have 500 000 people speaking even a little bit of unusual Finnish.
I should firstly like to congratulate the Commission on its efforts in the area of free movement. Secondly, I would like to congratulate those Member States which have opened their borders to the free movement of labour from the new Member States. My question is simple and straightforward. What is the Commission going to do to keep up the pressure on all the old Member States to open up to the free movement of labour, just as the UK, Ireland, Sweden, Denmark, Finland, Holland and a few others have already done?
Member of the Commission. I am glad to note that Mr Stubb has made a rapid career move from the back benches to the front benches here. That is impressive and remarkable.
I want to tell you that we are continuing to analyse developments in the labour markets in the European Union and all the evidence shows that those countries that have applied a liberal practice of receiving workers from the new Member States, such as the United Kingdom and Ireland, have benefited in terms of overall economic growth and better functioning of the labour market. Therefore we can continue to argue the case so that we have positive benchmarks, like those two countries and other countries such as the Member State you know best. After we have argued the case, then it is the prerogative of each and every Member State; and of course we have to trust the judgement of each and every national government, because they should know best the circumstances in the country and what is best for the country and its citizens.
Subject: Duty-free sales within the new aviation security regulations
Following the 6 November introduction of new EU aviation security regulations, concerns have been raised as to how the new regulations will affect the global duty-free market. This market is of vital importance to many European luxury brand producers, including Scotch whisky producers in my constituency. The new regulations include provisions for passengers to continue buying liquid products from airside retail stores (via the 'tamper evident' bags system). However, these provisions extend only to 'Community airports' and 'Community carriers'. As a result, neither duty-free retailers at major international airports outside Europe nor non-EU carriers are able to sell popular goods like premium Scotch whisky to EU-bound passengers transferring at an EU or EEA airport.
Can the Commissioner inform me of what steps the Commission plans to take to facilitate duty-free sales to EU-bound transfer passengers and safeguard this vital market for Scotch whisky producers, their employees and the local economy?
Member of the Commission. I thank Mr Martin for his question. The aim of Commission Regulation (EC) No 1546/2006 is to address the new threat to civil aviation that is posed by homemade liquid explosives. As such, it prohibits passengers on flights departing from Community airports from taking liquids in hand luggage in individual quantities greater than 100 ml. However, an exemption has been granted for liquids sold at airport shops and on board aircraft when certain security conditions are met, including the tamper-evident bag system.
Given that Community legislation does not apply in third countries, it is currently not possible to ensure that airports in third countries or non-Community air carriers have security requirements that are equivalent to those applied within the European Union and the European Economic Area. Consequently, such airports and airlines cannot benefit from the exemption. The Commission will consider whether it is possible to work with third countries to develop a means of establishing equivalence of security measures.
Thank you for your answer, Commissioner. However, I wonder whether you appreciate the anger that will be felt by many EU citizens and visitors from the rest of the world coming to the European Union this Christmas who, having brought premium Scottish whisky and other products into an airport like Frankfurt or London, from where they are going on to other airports like Edinburgh or Glasgow, discover that their duty-free goods are confiscated at that airport. It is going to create a lot of unhappiness and a lot of dissatisfaction.
Commissioner, would you agree that we need some sort of publicity campaign in third countries to make people aware of this situation? Secondly, will you urgently engage in discussions with international aviation organisations to see if we can arrive at a global common standard so that this problem does not arise?
Member of the Commission. Thank you for that question.
I wish to begin by underlining the fact that one cannot compromise on security. The Commission and the Community is doing what it can to further open up the system in place with regard to the European Union, although it will probably be quite difficult to achieve significant results in the very short term, and therefore before Christmas, as this calls for negotiations with third countries in order to achieve similar positions to ours.
Regarding your point concerning the publicity campaign, the Commission has been working with the international airport and airline stakeholder organisations concerned so that they can inform their members in third countries about the new EU rules. In addition, the Commission has assisted those stakeholders in their campaign to inform passengers by developing standardised information posters and leaflets that their members can use as part of their own information campaigns.
(DE) Madam President, Commissioner, I know that flight safety matters are not within your direct remit, but you will probably have no trouble answering this supplementary question. Day in and day out, we get innumerable complaints from airline passengers, and have ourselves had personal experience of all these things. A very large number of us regard the action taken as no more than diversionary measures that do nothing to add to passengers' security, but make things considerably more difficult for them; in particular, they add up to more business for the manufacturers of toothpaste and contact lens solutions, while, in reality, doing nothing for security.
Member of the Commission. The Commission is of the view that in fact they do contribute to increased security in real terms, because, obviously, physical checks are carried out on passengers in order to determine that there are no such liquids. Any liquids would be carried in transparent bags.
Secondly, there is also the question of perception: passengers feel that something is being done and that one would think twice before trying to take on board things which could be suspect and which would be spotted.
(DE) Madam President, I have a supplementary question which leads me on to a matter related to the original question, since whisky is made from water, and it is with water that my question has to do. I live in a country where water is universally available, and people are not accustomed to paying high prices for it, but, if you look around European airports, the tiniest quantities of water are on sale there at incredible expense, with a small bottle of it costing between EUR 3 and EUR 4. That is something I do not regard as acceptable, but it is a consequence of the security system that is currently in force. What, Commissioner, is the Commission contemplating doing about this specific matter in order to protect European consumers?
Member of the Commission. This is not my direct area of responsibility so my reply is that I have taken note of the remarks you have made and I will pass them on to Vice-President Barrot and to Commissioner Kyprianou, who has responsibility for consumer protection.
Subject: Compensation for flight delays
Serious delays are increasingly occurring in air transport within Europe, causing major inconvenience to passengers. Does the Commission envisage the possibility of amending Regulation (EC) No 261/2004 in such a way as to require financial compensation to be paid to air passengers according to the length of the delay, in the same way as for rail passengers?
Member of the Commission. According to the air passenger rights Regulation (EC) No 261/2004, airlines are not obliged to offer passengers financial compensation when stranded for long delays. However, the regulation requires that passengers receive assistance from the airline, including food and drink and accommodation as necessary.
In addition, the Montreal Convention, the updated version of the Warsaw Convention which was transposed into Regulation (EC) No 889/2002, dealing with rules for international carrier liabilities, provides for certain rights in case of delays, from which the airline's liability is limited to 4150 Special Drawing Rights, which is approximately EUR 5000. In this case, the passenger must demonstrate a causal link between the damages he or she has suffered and the incident provoked by the airline.
According to Article 17 of Regulation (EC) No 261/2004, the Commission will submit to Parliament and the Council a report on the application of this regulation in the EU Member States. A call for tenders has been launched in order to contract an external consultant to give input with regard to quantitative and qualitative data. The study will deal in particular with issues related to delays and cancellations, as well as with the enforcement of the regulation concerned.
The Commission cannot at present prejudge whether additional measures will be proposed to improve the protection of air passengers. The Commission will have to wait for the final results of the assessment made by the external consultants.
(DE) There are two things I would like to point out. The compensation rules in international law, to which you refer, represent precisely the sort of compensation that we are not willing to allow our citizens to have, in that they should not have to take upon themselves the burden of major court proceedings in order to get what is rightfully theirs, and so I have to ask whether there can be changes in this area, and whether we can come to a clearer definition of the concept of 'force majeure'. According to the airlines, an aircraft's breakdown is 'force majeure', but the fact of the matter is that the aircraft breaks down because the airlines, increasingly, use old machines on their flights.
Member of the Commission. I would like to point out that the important difference between the previous regulation and the present one which is based on the Montreal Convention is that passengers are entitled to receive direct and on-the-spot information, assistance and rerouting facilities, whereas the Montreal Convention only covers ad hoc claims to be presented in a court, as you rightly indicated, for possible damage caused because of a delay. I will, however, pass on the remarks that you have made to Vice-President Barrot in order to see whether anything further can be done, although as I pointed out in my reply to the question, the Commission does not envisage coming up with additional measures before the final results of the assessment - which is being carried out by an external consultant - are known.
Thank you Commissioner for those remarks. I would like to draw to your attention that yesterday evening Air France cancelled the evening flight form Gatwick to Strasbourg, quoting technical reasons, but refused support to passengers and refused to provide hotel accommodation for them. Will the Commissioner take this opportunity to make it very clear to Air France and indeed to other airlines that current EU legislation - this legislation - applies to them and that they should not look for loopholes and try to wriggle out of it, but should respect EU legislation and support passengers when flights are cancelled, as they were yesterday.
Member of the Commission. As a general comment, Regulation (EC) No 261/2004 does not provide for any extraordinary circumstances linked to denied boarding. If because of technical failure an airline replaces the original aircraft with a smaller type, and some of the passengers are denied boarding because not all of them can board that aircraft, and they have to stay behind at the airport, those stranded passengers have to be assisted and offered financial compensation as provided for in the regulation.
It is only for reasons of health, safety or security or inadequate travel documentation that passengers can be refused embarkation on a flight. I will also refer to Vice-President Barrot for his attention the specific comments you have made with regard to last night's events concerning Air France.
(DE) Madam President, the extreme security precautions in response to the threat of terrorism are more and more frequently the cause of extreme delays, and such security measures do, of course, also cost a great deal of money. As these costs are currently borne by the general public, is the Commission considering transferring them, in effect, to the airlines or the passengers, or is it intended that the state, so to speak, should continue to bear these additional expenses?
Member of the Commission. You are right that security measures and additional security measures - and this links up to the previous question - have a cost. However, one needs to underline that if we really want to tackle the question of security on board aircraft then cost considerations can only be secondary.
However, having said that, I will again pass your remarks on to Vice-President Barrot, to see whether there is scope for trying to identify possibilities of cost-sharing in this regard.
We now come to the second part of Question Time. Since we now have only about half an hour left to us, I can allow only ten minutes' question time for each Member of the Commission. I would ask all those who are putting questions to make some allowance for this.
Subject: EU measures to end the discard of by-catch
When will the Commission introduce measures to end the discard of by-catch by fishing vessels?
Member of the Commission. I hope I do.
In response to the question by Mr Davies as to when the Commission will introduce measures to end the discard of by-catch by fishing vessels, I should like to point out first of all that the Commission considers discarding to be a serious problem in European fisheries, and is committed to acting on this issue as a priority.
The cause of discards is that unwanted by-catch is taken in many European fisheries and then discarded. Discarding can primarily be reduced, and eventually eliminated, by reducing unwanted by-catch. This can be done through legal regulation or by providing incentives for the development of fishing technologies and fishing practices which produce little by-catch and therefore little discard.
In early 2007 the Commission will present a communication on reducing discards. The instruments that will be considered in this context include selective fishing areas, closed areas, requirements to change fishing grounds when significant by-catch is encountered and the economic penalising of by-catch.
The Commission will outline the main elements of a new policy on discarding and open a debate on the implementation of that policy. Following a debate in early 2007, the Commission will develop implementing regulations on a fishery-by-fishery basis, the first of which will be presented in 2008.
I should like to thank the Commissioner. I met with the Fleetwood Fish Producers' Association recently. They tell me that their inshore fishery currently produces some 70-80% discards on vessels above 10 metres. They told me: 'he Irish Sea is full of fish, but we are murdering it by catching fish too small to breed'. They say that if they use larger nets they are regarded as going out to catch cod and, therefore, they have to go out for fewer days, they lose income and it is a vicious circle.
Commissioner, I know that you want to do something about this. I have talked to you about it over the years. However, you have been a Commissioner now for more than two years and you are talking about something happening in 2008! Are you satisfied with this rate of progress? This is an obscenity and it must be stopped!
Member of the Commission. As in all aspects with regard to fisheries, I am certainly not satisfied. The rate of progress is not attributable to a lack of willingness on our part, or to a lack of means to try to achieve results, or a lack of determination on the part of the Commission. More often than not it is attributable to the fact that we have very complex fisheries in Community waters.
It is far simpler to operate a decent discard system further north, where fisheries are relatively clean, where you go to fish for mackerel and you catch virtually only mackerel. In Community waters most of the time you target a particular species, but you have what is essentially a mixed fishery and that is much more complex to manage.
We are looking at ways and means of introducing measures which will reduce discards significantly. This year we have tried to introduce an effort-management scheme for the Kattegat. The North Sea Regional Advisory Council was heavily involved in this. We had hoped that at the December Council I would be able to announce that this would start in 2007. However, after considering the various proposals being made to operate such a scheme, the operators' representatives asked us for more time, because they realise that the impact on fisheries could be significant.
The North Sea Regional Advisory Council is of the same opinion and therefore I shall not be proposing that it starts in 2007. I hope that during the course of next year this will materialise and that it will come with a much more general position with regard to the management of fisheries whereby discards are reduced as much as possible.
The fishermen you spoke to may be partly right, but there is also a significant element of exaggeration.
In the Commission documentation published for the upcoming Fisheries Council, reference is made to the prospect of cod fishing being brought within the framework of a 'cod bycatch fishery'. Could the Commissioner elaborate on this, and could he define what is meant by a 'cod bycatch fishery'? What would this mean in practice? Will it involve a percentage limit, and will we still have the lunacy of valuable fish being discarded? Could the Commissioner please cast some light on what is intended by the phrase 'cod bycatch fishery'?
Member of the Commission. It is somewhat premature to give details because if one starts going into detail now before discussions with the stakeholders, it could be somewhat alarmist, as always happens in fisheries. Our intention is to heavily involve the regional advisory councils and to involve the stakeholders in how to manage fisheries in a way in which we try to tackle the cod problem effectively.
There is, as all of us know, a serious problem with regard to cod sustainability. In most, if not all, Community waters it is in a virtually depleted state. It is possible for it to be rescued, but we need to be inventive in this regard. The general idea behind a cod by-catch fishery is that, for as long as cod is not recovered, you do not target cod. Thus fishers would not target cod, but they would be allowed to land cod caught as a by-catch within certain limits. In that way you can provide an incentive for the diversification of fisheries into other fisheries so you would not thereby be targeting cod and at the same time you would reduce the unnecessary and very costly discarding of cod.
These are initial ideas which we need to ponder further and which we need to discuss primarily with the stakeholders, to see whether there is a way forward, or whether, as in many other respects, we end up concluding that the system as it operates is giving better results in certain respects. But I hope that we will manage to work out a system which will give much better results than those we have at the moment with regard to cod and to cod recovery in particular.
Question No 41 has been withdrawn.
Subject: Action taken by the Commission on the recommendations set out in the report on women and fishing
A number of recommendations from the Committee on Women's Rights and Gender Equality were incorporated in the report on women's networks: fishing, farming and diversification adopted by Parliament on 15 December 2005.
They included a call for action to secure better living conditions for women working in the fisheries sector and for the communities in which they live.
What steps will the Commission be taking in support of the efforts being made by such women to guarantee their social and economic rights and secure greater legal and social recognition?
Are steps to be taken to ensure full implementation of the principle of equal treatment and opportunities for women and men in relation to training and access to funding and loans, including micro-loans?
How does the Commission intend to step up direct involvement by women in representative, decision-making and advisory fisheries bodies at European, national and regional level?
Has it launched a project covering the specific situation of women shellfish gatherers?
Member of the Commission. I should like to thank the honourable Member for her question concerning the Commission's follow-up to the recommendation set out in the report on women's networks, fishing, farming and diversification adopted by Parliament on 15 December 2005.
The Commission considers the situation of women working in the fisheries sector, and in particular their legal and social recognition, to be a very important issue. It is using all the instruments at its disposal to promote equal treatment and opportunities for women and men in the sector concerned.
As regards the four specific questions raised by the honourable Member, the Commission would like to point out the following.
Firstly, the European Fisheries Fund, which is the new structural instrument for fisheries for 2007-2013, explicitly states, in Article 4(g), that one of its objectives is to promote equality between men and women in the development of the fisheries sector and fisheries areas. The EFF is based on the principle of partnership with all stakeholders in the fisheries sector, and this explicitly covers partnership with bodies responsible for the promotion of equality between men and women. The EFF contains specific provisions promoting gender equality, both through better women's representation in decision-making processes and in the programmes to be implemented by Member States. In particular, the Commission is encouraging participation by women in the various stages of implementation of the European Fisheries Fund, including the design, monitoring and evaluation of the Member States' operational programmes for the next programming period.
The Fund can also support measures aimed at promoting equal opportunities between men and women through networking and the exchange of best practices among relevant organisations. The Commission will strive to ensure that Member States reflect these provisions and priorities in their operational programmes.
Secondly, the Commission recognises the importance of training in the fisheries sector, and education and professional training are eligible for support under the European Fisheries Fund. Training measures are also expected to promote access to employment for women. Moreover, under the Fund's new priority axis 4 on the sustainable development of fisheries areas, support can be granted for the diversification of activities and the promotion of alternative employment for fishermen through a large variety of measures. Under this axis, special measures for the improvement of professional skills, work adaptability and access to employment for women can also be supported. It should be stressed that the Commission is promoting the involvement of women in the local bodies, managing the measures supported under axis 4.
Thirdly, as mentioned above, the EFF requires Member States to ensure broad and effective involvement of all relevant partners in the different stages of programming, and this includes bodies responsible for the promotion of equality between men and women. The Fund also requires the operational programmes to contain information on how the partnership principle has been implemented, the list of the parties that have been consulted, the results of those consultations and how they have been taken into account. The new priority axis 4 on sustainable development of fisheries areas, supported under the Fund, will be implemented through a bottom-up approach. It will be the local players, including women's associations, that will serve as the engine for designing and implementing local development strategies. This allows women's organisations to get involved in decision-making at the local level and ensure that their specific concerns and suggestions are taken into account in local development strategies. Women and their representatives are also encouraged to participate in the Regional Advisory Councils, which were set up to improve the governance of the reformed common fisheries policy. For instance, women's associations already have a seat in the North Sea RAC, which was the first RAC to be formed. Women are also represented in the North Western Waters RAC.
Finally, in the present programming period, under the Financial Instrument for Fisheries Guidance, Member States can co-finance studies and innovative projects covering the specific situation of women shellfish gatherers. This possibility is also offered under the European Fisheries Fund, under priority axis 3 on collective actions. The Commission has since 2003 been launching a series of calls for proposals for innovative actions in the fisheries sector. These actions are now almost completed. In 2005 the Commission conducted an ex-post evaluation of these actions in order to assess their impact and added value. The results of this evaluation showed clearly that such actions do not have an added value, whereas innovative actions included in, and financed through, the operational programmes of the Member States, were more successful and better monitored.
Taking into account these conclusions, the Commission decided to integrate the implementation of those actions into the European Fisheries Fund Regulation and to support their implementation through the operational programmes of the Member States.
(ES) Commissioner, thank you for your explanations, but I would like to refer to the specific situation of women shellfish gatherers, the majority of whom are over fifty, who suffer health problems as a result of their work and who, in many cases, also lack the right to unemployment benefits, health services and safety at work.
In our report we therefore call upon the Commission to draw up a pilot project to deal with the specific situation of women shellfish gatherers.
Does the Commission agree with the implementation of this pilot project, as suggested by Parliament? We would like to know what the Commission intends to do in relation to this issue.
Member of the Commission. I will look into the feasibility of creating such a pilot project which would be specific to shellfish gatherers and how their situation on all fronts can be improved. I can only say at the moment that I am favourably disposed in that regard, but I need to study it further before I can give any commitment.
We now come to the next section of Question Time, with questions to Commissioner Špidla, whom I bid welcome.
Questions Nos 43 to 45 will be answered in writing.
Subject: Economic and innovative changes of demographic change
The ageing of the population and the demographic change it brings with it are regarded as a threat to the labour market and the EU 'knowledge-based economy', its Member States and regions. However, it can be seen as an opportunity for new jobs in a growing market with new products and services which improve quality of life for older people, for economic growth and for improving Europe's competitiveness. This is the approach of the so-called 'silver economy'. Recent calculations for Germany have shown that a proactive response to the needs and interests of the sometimes increasingly rich elderly could lead to 900 000 new jobs in the next two decades. There are no other sectors or businesses with a higher growth potential.
Until now the chances that the challenge of the ageing population brings with it have not been clearly set out horizontally in the Commission communications on 'Demographic future of Europe' final), 'European values in the globalised world' final), the Green Paper 'Confronting demographic change' and the major Lisbon-oriented policy programmes such as the Structural Funds, the Seventh Framework Programme for Research and Development and the Competition and Innovation Framework Programme. An exception is the Commission's Innovative Actions, 'Ambient Assisted Living', the i2010 initiative and its eAccessibility communication, now part of the eInclusion programme in the third pillar of 'i2010'.
What does the Commission intend to do to encourage Member States and regions to take on board as a horizontal policy the 'silver economy' concept in its 2007 and beyond innovation driven Lisbon reform programmes?
Will the Commission envisage to coordinate policy making in the different 'silver economy' issues?
Member of the Commission. - (CS) Madam President, ladies and gentlemen, the Commission agrees entirely with the honourable Member that the silver economy is a very promising area of development and should be boosted at local, national and European levels. The silver economy is one example of how we can make the most of the fact that people are living longer. In its recent communication 2006/571 entitled 'Demographic Future of Europe - From Challenge to Opportunity' the Commission used the silver economy as an example of the positive effects of ageing in terms of fresh economic growth opportunities.
The Commission welcomes initiatives like the Silver Economy Network of the European Regions (SEN@ER). At the first European forum on demography, which was held recently, a politician from North Rhine Westphalia gave a presentation, in one of the workshops, of activities that Germany is pursuing in the area of the silver economy, within the framework of the SEN@ER network. On 25 and 26 January 2007 the Commission will hold a conference on the theme of the regional response to demographic change, where a series of examples of successful regional silver economy projects that often receive support from the structural funds will be presented.
I should also like to mention that on 17 and 18 April 2007, the German Presidency, with the Commission's support, will hold an important conference in Berlin entitled 'Demographischer Wandel, Chancen erkennen, potenziale Nutzen, Wachstum fördern' (Demographic Change: Recognizing Opportunities - Tapping Potential - Fostering Growth) on possible synergies between ageing and the economy. The silver economy is a new issue that, in the context of the Commission, touches upon a number of different policy areas. The Commission has set up an internal working group to coordinate the various European policies on demographic change and in this regard the Commission will continue to work, in general, on the issue of demography, and, more specifically, on the silver economy. This work may lead to a number of Commission initiatives, for example on the consequences of the ageing population and the opportunities provided by the silver economy.
In response to the ageing population, the Commission has also launched the key initiative i2010, which proposes a holistic approach and practical measures relating to development and to the innovative and more intense use of information and communication technologies. This initiative will draw on all available instruments including the Seventh Framework Programme initiatives under Article 169 in the area of Ambient Assisted Living, the new programme for competitiveness and innovation in the area of the best use of information and communication technologies relating to ageing, including measures for raising awareness and political measures. The Commission communication on this issue is expected at the start of 2007.
(NL) Madam President, whilst I should like to thank Commissioner Špidla for his pro-active stance in this matter, the scope of the silver economy market for services and products is left a little vague at the moment. In addition to the five instruments mentioned in the communication 'The demographic future of Europe: problem or challenge', the silver economy approach must be added as the sixth separate track. Are you amenable to this idea? I also have the following suggestion to make. As you have already mentioned, on 25 and 26 February, the regions will be meeting in connection with this senior people network. Are you prepared, on this basis, to look at what this might mean in terms of future adjustments in Parliament, for example by organising, together with this House, a hearing during the course of 2007?
Member of the Commission. (CS) Ladies and gentlemen, demographic ageing, its effects and the silver economy - in other words, complete awareness of the changes brought about by demographic ageing in both consumption and manufacturing - are such important issues that if Parliament adopts this initiative, all I can say is that I shall follow it closely and give it my full support.
As regards the search for organisational structures, I feel that at the moment we cannot yet opt for one fixed structure, but whatever happens, we will monitor the progress of the Silver Economy Network of European Regions, and we will also look at how effectively the relevant national coordination structures work.
Honourable Members, the Commission communication on demographic ageing clearly points out that demographic change is one of the most important changes facing our society; it pervades every area of society and has a cross-sectional impact. The Commission has therefore opted for the concept of mainstreaming, that is to say, application across all policy areas, including consumer policy and consumer protection policy, as well as the economy as a whole.
(LT) Mr President, Commissioner, in the Lisbon Strategy it was already planned that competitiveness would be achieved by increasing the retirement age to 65 years. In Germany, the retirement age has been increased to 67 years. In the 21st century, instead of introducing new technology, we are increasing the retirement age and working time. What, in your opinion, should be the age at which a person can retire to well-earned leisure?
Member of the Commission. (CS) The retirement age is a highly sensitive issue, and we cannot go for the easy option and simply stipulate a particular age on the basis of a decision taken at a European level - this matter falls entirely within the competence of the Member States. I should like to emphasise the fact that this is a legitimate question and that the Commission's strategy is not to set a particular age. The Commission's strategy, of which I am a firm advocate, is to extend people's active age and working lives. The notion of stipulating an age at an administrative level is not especially important. It is much more important to create the conditions under which people can continue in work for longer. The administrative age is often set at 65, whereas, the average working life currently ends at the age of 59 in Europe.
I should also like to point out that life expectancy in good health is longer, and currently stands at an average of 62 in Europe, although this age varies greatly between different Member States. This, too, is an issue that must be taken on board in the debate.
I should like to emphasise that the concept of an inclusive society is based on the fact that work not only has its economic aspects but is also about active involvement in society. Scientific research has clearly shown that early retirement before a person has not made full use of his or her potential is felt more as a burden than a benefit.
I should like to come back to your original question. The Commission is not planning to stipulate or recommend any fixed retirement age at an administrative level. On the other hand, it takes the view that, in the light of demographic ageing and the longer period over which pensions are being drawn, it is right to extend people's working lives. To this end, a range of measures should be adopted, of which, in my view at least, an administrative extension of the retirement age is among the less important ones.
(DE) Madam President, Commissioner, at the same time as there is increasing interest in getting the older generation to spend money, that is, to be consumers, people in their forties or fifties are already finding it more and more difficult to get work, and low pensions are, of course, a reflection of this, with women in particular risking the prospect of a poverty-stricken old age. How does the Commission think it is going to deal with this dichotomy?
Member of the Commission. (CS) Firstly, it is very important to raise the overall capacity of the EU labour market by means of measures that we feel are productive and important for the labour market. Those measures include increasing employability, vocational training, retraining, support for people when they have lost their job and the concept of flexicurity, which means actively supporting people during periods of transition. The latter does not necessarily refer to losing one's job. It can also mean the transition from one type of occupation to another. All of these are very important issues, and should be incorporated into the solution to the problem you have raised, which is to say the activation of the European labour market.
The second objective is to assess and eliminate all discriminatory elements, or elements that create inequality in respect of retirement and social security systems. The Commission considers all of these important and this is the direction in which it is heading.
A further measure that also forms part of the Lisbon Strategy is that of providing for higher employment among the over 50s. One of the most important goals at the moment is to eliminate the gender pay gap, because this is one of the main causes of difference in retirement age. In this case, the Commission takes a wide-ranging view, which covers the labour market, social security systems and pay inequality. I feel that this view and this approach are the right way forward.
Subject: Demography and child-raising salary
Has the Commission, in its latest studies concerning demography, looked into the effects of the so-called child-raising salary on population trends in Norway and does it intend to compare similar models from non-Member States such as Norway with those from Member States such as France?
Member of the Commission. (CS) Madam President, ladies and gentlemen, the Commission has not yet carried out a study into the effects of the various benefit systems on the birth rate. Demographics experts are generally agreed that it is difficult to separate the effects of different kinds of financial benefits from other, perhaps decisive, factors influencing the birth rate. The Commission feels, however, that the search for examples of tried and tested approaches should not be restricted solely to the EU Member States; we could certainly learn from what the Northern European countries that are not EU Member States, in other words Norway and Iceland, have done to solve the problem of demographic change.
Following its communication 'Demographic Future of Europe - From Challenge to Opportunity', adopted on 12 October 2006, the Commission decided to set up a group of government experts on demographic and family issues, which will help the Commission in future activities and act as a basis for exchanging tried and tested approaches. I also wish to point out that as well as adopting the communication on demography, the Commission decided to consult with the European social partners over the issue of harmonising professional, private and family life. The social partners have been called on to assess whether further improvement is needed, especially when it comes to working time, flexible working conditions, the new opportunities provided by information technology, the accessibility and quality of childcare, care for the elderly and other dependent persons and holidays, including family holidays and holidays taken with the aim of caring for dependent persons, children or disabled family members.
In view of the fact that the Norwegian social partners are members of the European organisations representing social partners, their experience with family contributions will be taken into account.
The Commission will also support the German Presidency in creating a European alliance for families. The Commission takes the view that such an alliance would help identify tried and tested approaches and enable their exchange between Member States, with the aim of improving family conditions in the EU and of giving Europeans the opportunity to have the number of children they want to have. Honourable Members, as you may have gathered from my long speech, the Commission has yet to assess directly the issue of financial payments, which will be examined at a later date.
(DE) Thank you very much, Commissioner, for that very good answer and for having the courage to address an issue from which many of your predecessors had shrunk back. I would just like to put a supplementary question and ask you whether you are planning measures to promote the non-material aspects of a favourable attitude towards children and families in European societies, and whether you are giving consideration to involving non-governmental organisations, private associations and individuals in this, in order to enable civil society to play a part in this work?
Member of the Commission. (CS) As time is very tight, I shall be brief. Indeed, given that material conditions are a substantial component of our lives, of the quality of life and of support for people and families, it is clear that we will only move forward on this issue if we harness the capacities of non-governmental organisations. Accordingly, we are counting on the extensive involvement of various non-governmental organisations and associations, as Mr Posselt said in his question.
Questions Nos 48 to 53 will be answered in writing.
Subject: Failure of consumer policy in the internal market
The most recent Eurobarometer survey, carried out in March 2006, highlighted once again consumers' total mistrust of the internal market and their complete ignorance of their rights and the legal remedies available to them.
Can the Commission explain why the existing body of legislation is so ill-suited to its task and/or has been so badly implemented to the point of deterring consumers and making them mistrustful of transfrontier purchases? How does it intend to protect consumers against the ever increasing number of illegal practices of which they are now the victims following the rapid expansion in Internet sales? Why is it ignoring the thousands of complaints it receives through its own networks concerning transfrontier purchases, travel, healthcare, etc.?
Member of the Commission. (EL) Madam President, the research that the Parliament Member referred to does confirm the Commission's opinion that a lot of things need to be done to improve consumer confidence in the internal market. However, if we consider where we started, where we begun, and where we are today, we should not adopt such a completely negative view.
The progress has been significant and we can witness it through the measures we have taken and implemented over the past years. However, the Commission does not rest and continues to act in the direction of boosting consumer confidence, but the Member States have also an important role to play. Despite low confidence, which is due to several factors, one of the most important ones is the lack of a harmonised consumer protection system; this means that consumers do not know what to expect when they go shopping outside the country's borders. However they must acknowledge that a lot of things have been achieved during the past years in the direction of solving these problems. Moreover, it is clear that a lot more needs to be done to increase consumer confidence, especially with respect to the existing legislation and its implementation. Both the measures that have been taken as well as those that are being planned are intended for dealing with the increasing number of unfair or illegal practices.
Has anything been done at European Union level? First of all let me reassure you that the Commission has never ignored any complaint that it has received or continues to receive through its networks. On the contrary, in the past such complaints have made things happen, for example the approval of the legislation against unfair trade practices. Moreover, they play an important part in the data and information base for future actions, for example for time-sharing. With the legislation on time-sharing we will cover travel products that are not covered by law and therefore do not provide an acceptable level of consumer protection.
The other legislation I mentioned, namely directive 2005/29 on unfair trade practices, prohibits aggressive practices such as sale under pressure, misleading market promotion methods and unfair advertising. European Union consumers are protected equally whether shopping in their own country or in other Member States or over the Internet; moreover the horizontal nature of this protection will allow it to control new practices that will arise as the market develops.
Apart from that, directive 2000/31 on electronic commerce has imposed information requirements with the purpose of guaranteeing total consumer information regarding the trader's identity with respect to the commercial nature of communication over the Internet, actual price and technical means.
Regulation 2006/2004 on cooperation regarding consumer protection will allow national competent authorities to take swift action for dealing with ruthless and unfair cross-border traders, wherever they might be in the European Union.
In the proposal for a regulation regarding the law that will be applied in the agreements that is 'Rome I Regulation', the Commission's proposal will significantly increase consumer confidence bearing the benefit of a legislation with which they are already familiar. Moreover, we have the European Consumer Centre networks or Economic Conflict Resolution Networks that will inform consumers on their rights and assist them in guaranteeing their rights through court appeals or out-of-court settlements in cross-border cases.
As Parliament is aware, in the future the Commission will proceed to review the legislation on consumer protection. Quite soon a Green Paper will be approved for wider public consultation. Its goal is to find a way to modernise and improve existing legislation with the purpose of increasing consumer and enterprise confidence so that they can buy and sell within the borders of the internal market. Moreover, the issue of consumer protection will be examined within the context of the upcoming strategy on consumer policy.
As you can see, on the one hand our investigations do indicate that there are still serious problems but on the other, I believe you understand that the Commission does not rest or remain passive. On the contrary, it is taking steps which are part of a complete programme for dealing with the drawbacks that have been noted by the investigation.
. - (FR) Thank you for your response, Commissioner. It does not surprise me insofar as it confirms precisely the Commission position expressed in the action programme that has just been adopted for the period 2007-2012 and that has the sole aim - I quote - of guaranteeing a high level of consumer protection and of guaranteeing the effective application of consumer protection rules.
How does the Commission intend, in practice, to bring proceedings against those Member States that, regarding guarantees or distance selling, for example, do not properly apply the existing directives and that expose consumers who try to take advantage of the internal market to very serious risks? Finally, do you not think that, contrary to the spirit of the Treaty, the policy of this Commission has turned the citizen as consumer into the poor relation and the reject of this internal market?
Member of the Commission. We are going to look into how all the legislation has been transposed and we are checking it through our review of the acquis. We will make sure first of all that Member States have properly transposed this legislation. If it appears that even if the transposition has been done properly there are still problems in the internal market and still trade barriers or discrepancies in consumer protection between Member States, we will make sure that these are corrected through additional initiatives. So we are following this very carefully and will make sure that Member States properly apply all the European legislation when it comes to consumer protection.
As you know, as of 1 January my colleague Mrs Kuneva is going to take over consumer protection and she feels very strongly about this issue as well.
Subject: GM rice
While the Commission decision of 23 October requiring mandatory testing for GMOs in rice imports is welcome, many aspects of this issue raise deep concern.
Since the US authorities have been certifying their rice as free of the unauthorised GMO LLRICE 601, which was nonetheless discovered in shipments, what confidence can EU consumers have in the reliability of such certification systems?
UK supermarkets were reportedly selling the GM-contaminated rice imported from the US with the permission of Britain's official food safety watchdog the Food Standards Agency (FSA). Does this inspire confidence in the FSA? How was its stance compatible with EU law?
The UK Government proposes to allow GM crops to be grown alongside conventional and organic crops. How will the Commission prevent contravention of EU law regarding cross-contamination?
Member of the Commission. It is true that this is a very important issue for us and it is clear that no unauthorised product can enter the market in the European Union. We have a very strict system in place to ensure that no product slips through the very high standard assessment procedure.
The question of the contamination of US long grain rice, involving unauthorised GM LLRICE 601, proves that this is not just a statement but a fact. Our reaction has shown that we intend to apply our legislation in every possible case.
As soon as the Commission was informed of this contamination of US rice, we took every possible measure to prevent unauthorised products from entering the market. First, we introduced a requirement for certification of every single consignment arriving in the European Union. But when we became aware that shipments of US rice certified as GM-free tested positive at the port of arrival in the European Union, the certification requirement was strengthened by the imposition of systematic counter-testing of each consignment originating in the US.
Furthermore, it is also important that this counter-testing be carried out on the basis of a harmonised and very strict sampling and testing procedure, which guarantees reliability and comparability of the results, so our consumers can be assured that every consignment of US long grain rice is tested twice, both in the US and on arrival in the European Union.
I have to remind you that Member States bear the primary responsibility for enforcing these requirements and verifying that they are fulfilled by business operators. The Commission has systematically reminded national authorities of this obligation to carry out adequate checks and withdraw contaminated products.
The UK Food Standards Agency has clarified its approach by agreeing to the conclusions of the Standing Committee on 11 September 2006. In that context, Member States commit themselves to checking all stored bulk consignments of US rice already on the European Union market.
When it comes to products on the shelf, our legislation provides that Member States will take all appropriate measures to ensure that these are tested and removed from the market if necessary. But the aim is to provide the legislation. It is up to the Member States to ensure that measures are taken in the most effective way.
On the issue of cross-pollination, it is important to remember that no GM crop can be grown in the European Union unless it has been evaluated as safe for the environment and human and animal health and authorised for cultivation. Member States are developing coexistence strategies to ensure that they can limit as much as possible admixtures of GM and non-GM crops and address the economic consequences. The competence for this lies with the Member States, following the recommendations and guidelines of the European Union. However, the special characteristics of each Member State - the landscape, the environment, climate conditions - make it important for them to take the most appropriate measures.
We know that many Member States, including the United Kingdom, have defined or are in the process of defining approaches to ensure that GM crops can coexist with conventional and organic crops. Member States are obliged to notify national coexistence measures to the Commission and the Commission follows this very closely.
Commissioner, you may say that it is clear that no unauthorised product can enter the EU market, but that has simply not been the case. The fact that the US certified this rice as being GM-free turned out, as you have said, not to be true, and now you require testing.
You say that the FSA has clarified its position, but can you say what explanation you received from the FSA? Was it correct in telling shops that they did not need to withdraw this rice?
Given that it is illegal to sell GM rice, how can the conduct advised by the FSA possibly be legal? Have you reprimanded it?
Does this whole episode not go to show the attempts to pretend that organic and conventional food can be protected from GM contamination to be utterly unconvincing?
Member of the Commission. As long as we have GM products throughout the world that are not authorised by us, we will always have to be alert and to take all measures available. I think the fact that we identified early on that we could not rely on US certification and that we introduced our own testing system proves that we are very serious about this.
On the UK issue, any product containing an unauthorised GM component has to be withdrawn because it is on the market illegally. That is an obligation for all Member States including the UK; this was made clear to them and they understood that.
It is true that the European Food Safety Authority said that there was no imminent danger to human health, and the UK repeated that, but, as far as the Commission is concerned, any product of this sort that has not been authorised through our procedures is on the market illegally and has to be removed. After we made it clear to the UK authorities that this was the legal position, they adjusted their position. In this respect, we make sure that Member States also apply the legislation, which is very strict, and no unauthorised product can reach the consumer. After some discussions, the UK has corrected its position.
Those questions that it has not been possible to take for reasons of time will be answered in writing (see Annex).
That concludes Question Time.
(The sitting was suspended at 7.50 p.m. and resumed at 9.00 p.m.)